Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species include A and B: 
a solar power generator in which transmission lines are applied on a support which is a honeycomb core (as shown in Fig. 2 and discussed in paragraph [0017])
a solar power generator in which transmission lines are in a support that includes a polyimide film (Fig. 4, paragraph [0045], [0046]).
In addition to the species above, a separate species election must be made between species X and Y:
X)   a solar power generator wherein the support or blanket includes a plurality of panels including a panel to which the solar module is attached an a panel to which the solar module is not attached (Figs. 6, 7, paragraphs [0063], [0064], [0077], [0078])
Y   a solar power generator wherein the support or blanket includes only a panel to which the solar module is attached (Figs. 3, 5, paragraphs [0026]-[0028], [0055]-[0057]).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-4, 7-10
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A, B, X, and Y lack unity of invention because even though the inventions of these groups require the technical feature of a solar power generator comprising
a support provided with a plurality of transmission lines
a plurality of first electrodes disposed on one side of the support
a solar cell module mounted on the support and electrically connected to a part of the plurality of first electrodes via a part of the plurality of transmission lines
a plurality of second electrodes disposed on an opposite side of the support from the side on which the plurality of first electrodes is disposed, wherein
the plurality of second electrodes includes a second electrode electrically connected one-to-one to the rest of the plurality of first electrodes via the rest of the plurality of transmission lines, and a second electrode electrically connected many-to-one to the rest of the first electrodes via the rest of the transmission lines;
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US PGPub 2012/0013191 to Jeandeaud.  That reference teaches a solar power generator comprising
a support 301/7022 (each analogous to element 2 of Fig. 1, 20 of Fig. 2, ¶0055, 0061) provided with a plurality of transmission lines (see Marked-up Fig. 10 below and following reasoning; ¶0095, 0098, 0099)
a plurality of first electrodes (circled in black in Marked-up Fig. 10 below) disposed on one side of the support (¶0056)
a solar cell module (not labeled in Fig. 10, rectangular unit clearly analogous to element 4 of Fig. 1) mounted on the support and electrically connected to a part of the plurality of first electrodes via a part of the plurality of transmission lines (thin, solid black transmission lines or thick, solid black transmission lines connect between the identified first electrodes and additional electrodes on portion 7022; these additional electrodes are all connected to one another by thick, dashed black transmission lines)
a plurality of second electrodes (circled in grey in Marked-up Fig. 10) disposed on an opposite side of the support from the side on which the plurality of first electrodes is disposed, wherein
the plurality of second electrodes includes a second electrode (leftmost second electrode, circled in dotted grey) electrically connected one-to-one to the rest of the plurality of first electrodes (leftmost first electrode, circled in dotted black) via the rest of the plurality of transmission lines (the first electrode circled in dotted black and the second electrode circled in dotted grey are connected by a thick, solid transmission line and a thick, dashed transmission line), and a second electrode (circled in solid grey) electrically connected many-to-one to the rest of the first electrodes (circled in solid black) via the rest of the transmission lines.
[AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (second electrodes)][AltContent: oval][AltContent: oval][AltContent: textbox (first electrodes)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    569
    247
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726